86 F.3d 1150
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Levern HENRY, Plaintiff-Appellant,v.STATE of South Carolina, Defendant-Appellee.
No. 95-7889.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 16, 1996.Decided:  May 29, 1996.

D.S.C.
AFFIRMED.
Appeal from the United States District Court for the District of South Carolina, at Columbia.   Matthew J. Perry, Jr., Senior District Judge.  (CA-95-2908)
Levern Henry, Appellant Pro Se.
Before RUSSELL, LUTTIG and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.   Accordingly, although we grant Appellant's motions to supplement the record and his motion to amend his informal brief, we deny his motion for a detailed inventory of the pleadings in the record on appeal and affirm on the reasoning of the district court.   Henry v. South Carolina, No. CA-95-2908 (D.S.C. Nov. 9, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED